Citation Nr: 1645299	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bipolar disorder.

2.  Entitlement to a disability rating higher than 30 percent for residuals, left foot and left ankle fracture, status post open reduction internal fixation (ORIF).  

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service connected left foot and ankle fracture, status post ORIF.  

4.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service connected left foot and ankle fracture, status post ORIF.  

5.  Entitlement to service connection for right knee degenerative joint disease and tear involving the posterior horn and body of the medial meniscus (claimed as torn ligaments right knee), to include as secondary to service connected left foot and ankle fracture, status post ORIF.  

6.  Entitlement to service connection for lumbar degenerative joint disease status post laminectomy with residual post laminectomy syndrome (claimed as back condition), to include as secondary to service connected left foot and ankle fracture, status post ORIF.  

7.  Entitlement to service connection for posttraumatic stress disorder.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in April and August 2010.  The August 2010 rating decision denied entitlement to TDIU; the April 2010 rating decision denied all of the other claims.

In August 2016, the Board granted the motion from the Veteran's former representative to withdraw from the case.  In view of the remand, the Veteran will have the opportunity to appoint another representative if he so desires.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2013 substantive appeal, the Veteran requested a videoconference Board hearing.  In August 2014, the Veteran's former attorney submitted a change of address for the Veteran.  In September 2014, he apprised VA of a different new address for the Veteran and, in April 2015, he provided VA with another new address for the Veteran.

In a letter dated April 6, 2016, the RO notified the Veteran that his videoconference hearing had been scheduled for May 17, 2016.  The Veteran did not show for that hearing.  However, the Board notes that the street name in the April 2016 letter does not exactly match the street name provided by the attorney in the April 22, 2015, change of address (or any other address of record), so the Veteran may not have received notice of the scheduled Board hearing.  This case is therefore remanded for re-scheduling of the requested Board hearing with mailing of notice to the Veteran's current address.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's current mailing address.

2.  After completion of step 1, re-schedule the Veteran for a videoconference Board hearing and notify him of the scheduled date and time by letter to his current mailing address.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

